
	

113 S2346 IS: National Discovery Trails Act of 2014
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2346
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Coons (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the National Trails System Act to include national discovery trails, and to designate the
			 American Discovery Trail, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 National Discovery Trails Act of 2014.
		
			2.
			National Trails
			 System Act amendments
			
				(a)
				National
			 discovery trails
				Section 3(a)
			 of the National Trails System Act (16 U.S.C. 1242(a)) is amended by
			 inserting
			 after paragraph (4) the following:
				
					
						(5)
						National discovery
				trails, established under section 5, which will be extended,
			 continuous,
				interstate trails so located as to provide for outstanding outdoor
			 recreation
				and travel and to connect representative examples of America’s
			 trails and
				communities. National discovery trails should provide for the
			 conservation and
				enjoyment of significant natural, cultural, and historic resources
			 associated
				with each trail and should be so located as to represent
			 metropolitan, urban,
				rural, and back country regions of the Nation. Any such trail may
			 be designated
				on Federal lands and, with the consent of the owner thereof, on any
			 non-Federal
				lands.
					.
			
				(b)
				Designation of
			 the American discovery trail as a national discovery
			 trail
				Section 5(a) of such Act (16 U.S.C. 1244(a)) is amended by
			 adding at the end the following:
				
					
						(31)
						The American
				Discovery Trail, a trail of approximately 6,000 miles extending
			 from Cape
				Henlopen State Park in Delaware to Point Reyes National Seashore in
			 California,
				extending westward through Delaware, Maryland, the District of
			 Columbia, West
				Virginia, Ohio, and Kentucky, where near Cincinnati it splits into
			 two routes.
				The Northern Midwest route traverses Ohio, Indiana, Illinois, Iowa,
			 Nebraska,
				and Colorado, and the Southern Midwest route traverses Indiana,
			 Illinois,
				Missouri, Kansas, and Colorado. After the two routes rejoin in
			 Denver,
				Colorado, the route continues through Colorado, Utah, Nevada, and
			 California.
				The trail is generally described in Volume 2 of the National Park
			 Service
				feasibility study dated June 1995 which shall be on file and
			 available for
				public inspection in the office of the Director of the National
			 Park Service,
				Department of the Interior, the District of Columbia. The American
			 Discovery
				Trail shall be administered by the Secretary of the Interior in
			 cooperation
				with at least one competent trailwide volunteer-based organization
			 and other
				affected Federal land managing agencies, and State and local
			 governments, as
				appropriate. No lands or interests outside the exterior boundaries
			 of federally
				administered areas may be acquired by the Federal Government solely
			 for the
				American Discovery Trail. The provisions of sections 7(e), 7(f),
			 and 7(g) shall
				not apply to the American Discovery
				Trail.
					.
			
				(c)
				Comprehensive
			 national discovery trail plan
				Section 7 of such Act (16 U.S.C.
			 1246) is further amended by adding at the end the following new
			 subsection:
				
					
						(l)
						(1)
							For purposes of
				subsection (5)(b), a trail shall not be considered feasible and
			 desirable for
				designation as a national discovery trail unless it meets all of
			 the following
				criteria:
							
								(A)
								The trail must link one or more areas
				within the boundaries of a metropolitan area (as those boundaries
			 are
				determined under section 134(c) of title 23, United States Code).
			 It should
				also join with other trails, connecting the National Trails System
			 to
				significant recreation and resources areas.
							
								(B)
								The trail must be supported by at
				least one competent trailwide volunteer-based organization. Each
			 trail should
				have extensive local and trailwide support by the public, by user
			 groups, and
				by affected State and local governments.
							
								(C)
								The trail must be extended and pass
				through more than one State. At a minimum, it should be a
			 continuous, walkable
				route.
							
							(2)
							The appropriate Secretary for each
				national discovery trail shall administer the trail in cooperation
			 with at
				least one competent trailwide volunteer-based organization. Where
			 the
				designation of discovery trail is aligned with other units of the
			 National
				Trails System, or State or local trails, the designation of a
			 discovery trail
				shall not affect the protections or authorities provided for the
			 other trail or
				trails, nor shall the designation of a discovery trail diminish the
			 values and
				significance for which those trails were established. Not later
			 than three
				complete fiscal years after the date of the enactment of any law
			 designating a
				national discovery trail, the appropriate Secretary shall submit a
				comprehensive plan for the protection, management, development, and
			 use of the
				trail, to the Committee on Natural Resources of the United States
			 House of
				Representatives and the Committee on Energy and Natural Resources
			 of the United
				States Senate. The responsible Secretary shall ensure that the
			 comprehensive
				plan for the entire trail does not conflict with existing agency
			 direction and
				shall consult with the affected land managing agencies, the
			 Governors of the
				affected States, affected county and local political jurisdictions,
			 and local
				organizations maintaining components of the trail. Components of
			 the
				comprehensive plan include—
							
								(A)
								policies and practices to be observed
				in the administration and management of the trail, including the
			 identification
				of all significant natural, historical, and cultural resources to
			 be preserved,
				model agreements necessary for joint trail administration among and
			 between
				interested parties, and an identified carrying capacity for
			 critical segments
				of the trail and a plan for their implementation where appropriate;
							
								(B)
								general and site-specific
				trail-related development including costs; and
							
								(C)
								the process to be followed by the
				volunteer-based organization, in cooperation with the appropriate
			 Secretary, to
				implement the trail marking authorities in subsection (c)
			 conforming to
				approved trail logo or emblem requirements. Nothing in this Act may
			 be
				construed to impose or permit the imposition of any landowner on
			 the use of any
				non-Federal lands without the consent of the owner thereof. Neither
			 the
				designation of a national discovery trail nor any plan relating
			 thereto shall
				affect or be considered in the granting or denial of a right of way
			 or any
				conditions relating
				thereto.
							.
			
			3.
			Conforming
			 amendments
			The National Trails
			 System Act is amended—
			
				(1)
				in section 2(b)
			 (16 U.S.C. 1241(b)), by striking scenic and historic and
			 inserting scenic, historic, and discovery;
			
				(2)
				in the section
			 heading to section 5 (16 U.S.C. 1244), by striking and national historic and
			 inserting , national
			 historic, and national discovery;
			
				(3)
				in section 5(a)
			 (16 U.S.C. 1244(a)), in the matter preceding paragraph (1)—
				
					(A)
					by striking
			 and national historic and inserting , national historic,
			 and national discovery; and
				
					(B)
					by striking
			 and National Historic and inserting , National Historic,
			 and National Discovery;
				
				(4)
				in section 5(b)
			 (16 U.S.C. 1244(b)), in the matter preceding paragraph (1), by striking
			 or national historic and inserting , national historic,
			 or national discovery;
			
				(5)
				in section 5(b)(3)
			 (16 U.S.C. 1244(b)(3)), by striking or national historic and
			 inserting , national historic, or national discovery;
			
				(6)
				in section 7(a)(2)
			 (16 U.S.C. 1246(a)(2)), by striking and national historic and
			 inserting , national historic, and national discovery;
			
				(7)
				in section 7(b)
			 (16 U.S.C. 1246(b)), by striking or national historic each place
			 such term appears and inserting , national historic, or national
			 discovery;
			
				(8)
				in section 7(c)
			 (16 U.S.C. 1246(c))—
				
					(A)
					by striking
			 scenic or national historic each place it appears and inserting
			 scenic, national historic, or national discovery;
				
					(B)
					in the second
			 proviso, by striking scenic, or national historic and inserting
			 scenic, national historic, or national discovery; and
				
					(C)
					by striking
			 , and national historic and inserting , national
			 historic, and national discovery;
				
				(9)
				in section 7(d)
			 (16 U.S.C. 1246(d)), by striking or national historic and
			 inserting national historic, or national discovery;
			
				(10)
				in section 7(e)
			 (16 U.S.C. 1246(e)), by striking or national historic each place
			 such term appears and inserting , national historic, or national
			 discovery;
			
				(11)
				in section
			 7(f)(2) (16 U.S.C. 1246(f)(2)), by striking National Scenic or Historic
			 Trail and inserting national scenic, historic, or discovery
			 trail;
			
				(12)
				in section
			 7(h)(1) (16 U.S.C. 1246(h)(1)), by striking or national historic
			 and inserting national historic, or national discovery;
			 and
			
				(13)
				in section 7(i)
			 (16 U.S.C. 1246(i)), by striking or national historic and
			 inserting national historic, or national discovery.
			
